Citation Nr: 0924474	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for lumbar spine 
disability, characterized as spondylosis of the lumbar spine 
and severe central canal stenosis at L3-L4 and L4-L5 with 
bilateral foraminal narrowing (claimed as back injury).  

2.  Entitlement to an evaluation greater than 10 percent for 
bilateral peroneal muscle hernia ions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which confirmed and continued the previous denial of service 
connection for spondylosis of the lumbar spine; and continued 
the 10 percent evaluation assigned for bilateral peroneal 
muscle herniations.

In his July 2007 Form 9, the Veteran requested a travel board 
hearing.  In August 2007, he submitted a statement 
withdrawing his hearing request.  Report of contact dated in 
November 2007 confirms that the Veteran did not want a 
hearing and wanted his file sent to the Board.  

Following certification, additional statements from the 
Veteran dated in April 2008 were associated with the claims 
file.  On review, these statements essentially duplicate 
argument and contentions previously of record.  Additionally, 
in the June 2009 Appellant's Brief, the Veteran's 
representative indicated that they waived RO consideration of 
these statements.  Thus, referral for consideration and 
issuance of a Supplemental Statement of the Case (SSOC) is 
not required.  See 38 C.F.R. § 20.1304 (2008).  

In reviewing the file, the Board observes that in a June 1997 
statement, the Veteran appears to raise a claim of clear and 
unmistakable error (CUE), contending that his injury involved 
both legs and two muscle groups.  He essentially argues that 
he should be receiving disability for each leg or muscle 
group.  The Veteran, however, did not identify the specific 
rating decision he was claiming contains CUE.  Thus, this 
matter is referred to the RO for appropriate clarification.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation greater than 10 
percent for bilateral peroneal muscle herniations is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Rating decision dated in April 2002 denied service 
connection for spondylosis of the lumbar spine (claimed as a 
back injury).  A Statement of the Case (SOC) was issued in 
July 2002; however, a substantive appeal was not received.  

2.  Evidence submitted since the April 2002 decision is new, 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claim of service 
connection for a lumbar spine disability.  

3.  Resolving reasonable doubt in the Veteran's favor, his 
current lumbar spine disability is related to active military 
service.  


CONCLUSIONS OF LAW

1.  The April 2002 decision, which denied service connection 
for spondylosis of the lumbar spine (claimed as a back 
injury) is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001). 

2.  New and material evidence has been submitted since the 
April 2002 decision and the claim of service connection for a 
lumbar spine disability is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  Service connection for lumbar spine disability, 
characterized as spondylosis of the lumbar spine and severe 
central canal stenosis at L3-L4 and L4-L5 with bilateral 
foraminal narrowing, is warranted.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2008).  In light of the favorable decision to reopen 
and grant the Veteran's claim for service connection for a 
lumbar spine disability, any error in the timing or content 
of VCAA notice or assistance regarding this issue is 
considered moot.

II. Analysis

New and material evidence

Service connection for a back injury was originally denied by 
rating decision dated in March 1997.  In September 2001, the 
RO denied service connection for lumbosacral strain secondary 
to service-connected herniation of the peroneal muscles.  In 
April 2002, the RO denied service connection for spondylosis 
of the lumbar spine, claimed as a back injury.  This decision 
was essentially based on a medical opinion that it was not 
likely that spondylosis of the lumbar spine was incurred in 
service.  A SOC was furnished on this issue in July 2002; 
however, the Veteran did not submit a substantive appeal.  
Thus, this decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  In 
September 2006, the Veteran submitted a request to reopen his 
claim for service connection for a back condition.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted since the final April 2002 decision 
includes an August 2006 statement from a VA physician, Dr. 
P.F., which suggests the Veteran's multiple parachute jumps 
contributed to his present back condition.  This evidence is 
new, as it was not previously considered.  The Board also 
finds the cited evidence to be material in that it indicates 
a relationship between the Veteran's current back condition 
and service.  It is the Board's view that this evidence 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim of service connection for a lumbar 
spine disability.  Accordingly, the claim for service 
connection for a lumbar spine disability is reopened.  



Service connection

Having reopened the claim, the Board must consider it on the 
merits.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2008).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran argues that he is entitled to service connection 
for his lumbar spine disability.  He essentially contends 
that his current disability is related to his duties as a 
paratrooper during World War II.  

In a June 1997 statement, the Veteran indicated that he could 
not remember which jump or jumps started his back condition.  
He reported one of his jumps was on a very windy day and they 
all landed extremely hard.  He described another jump where 
he momentarily landed on top of another trooper's chute and 
his chute barely filled with air before he hit the ground.  
He also described a jump where he injured his legs.  He 
reported that his back has been painful at times for many 
years but he was always able to manage the pain or 
discomfort.  

In statements dated in August 2001, the Veteran reported that 
he did not complain about any pain or discomfort in his back 
during service because he did not know many paratroopers who 
did not have aching backs.  He reported that his back started 
to bother him later and that it increased during the past 15 
years.  He indicated that he went to an osteopathic doctor in 
1981 and was told his spinal problem was inoperable.  In 
1986, he was seen by Dr. M. who reportedly told him that his 
duties as a paratrooper are what caused his spine to 
compress.  The Veteran also stated that his life's work has 
been using his brains and pushing a pencil and he does not 
where else his back problems could have come from.  

In his February 2007 notice of disagreement, the Veteran 
reported that his injuries started from multiple jumps and 
aggravated his lower spine.  In his July 2007 Form 9, the 
Veteran reported that his conditions have worsened throughout 
the years.  He also indicated that parachutes at that time 
were very heavy and bulky and that he hit the ground hard 
numerous times and that his back has never been the same.  

Service records show that the Veteran was assigned to a 
parachute infantry regiment during World War II.  Military 
occupational specialty (MOS) was administrative NCO 
(noncommissioned officer).  The Veteran participated in 
various campaigns, including in the Ardennes, Rhineland, and 
Central Europe.  He was awarded a Parachute Badge in November 
1944 and a Combat Infantry Badge (CIB) in August 1945.  
Participation in combat operations is conceded.  The 
Veteran's reports of completing multiple parachute jumps are 
consistent with the circumstances of his service.  

Service records do not show any complaints or treatment 
related to the Veteran's low back.  However, he was treated 
for muscle herniations of the legs following a parachute jump 
in September 1945.

Private x-rays of the lumbar spine dated in October 1986 
showed minor degenerative spondylosis and degenerative 
osteoarthritis of the lower lumbar spine.  No significant 
discogenic disease was apparent.  CT scan of the lumbar spine 
showed hypertrophic changes in the interfacet articulations 
of the lower lumbar spine producing central spinal canal 
narrowing of the L4-L5 level and also of the L5-S1 level.  
Lateral recess stenosis was noted at L5-S1.  There was a 
central bulge of the annulus at L5-S1 with perhaps a minor 
amount of lateralization to the left side more than the right 
but not distinctly that defect of a herniated disc.  

VA medical center (VAMC) records show the Veteran was seen in 
January 1997 with complaints of back pain.  It was noted that 
he twisted the wrong way in December 1996, but that his back 
had hurt for 30 years.  Assessment was degenerative joint 
disease of the lumbar spine.  Neurology consult dated in 
February 1997 shows the Veteran was seen with complaints of 
many years of low back pain.  

The Veteran underwent a VA examination in August 2001.  He 
reported low back pain.  X-rays of the lumbar spine noted 
mild to moderate spondylosis; mild L3-4 and moderate L4-5 
disk space narrowing; and moderate facet arthropathy 
throughout the lumbar spine.  There was no subluxation or 
fracture.  Impression was low back pain which is most likely 
related to spondylosis in the lumbar spine.  The examiner 
indicated that he did not think this was related to the 
peroneal muscle problem and the better question would be if 
it could be related to being a paratrooper for three years in 
the military.  The examiner further stated that there was 
evidence on CT scan report of lateral recess stenosis and 
degenerative changes in the lumbar spine and this certainly 
could be related to normal wear and tear of the lumbar spine.  

In April 2002, VA sought a medical opinion regarding whether 
the Veteran's lumbar spine disability was related to the 
accepted injury where he herniated the peroneal muscles.  The 
medical opinion was subsequently received.  The examiner 
reviewed the claims file and noted that the Veteran's back 
was studied in 1986 with CT scan and he was evaluated in 
1997, but that in between, there did not appear to be 
continuity of low back care needs or treatment reflected in 
the record.  Based on this, the examiner indicated that there 
had not been a nexus established and it was not likely that 
the Veteran's current back problem diagnosed as spondylosis 
of the lumbar spine had a relationship to the injury accepted 
as incurred in service under combat conditions.  The examiner 
opined that incurrence in service of the condition was not 
likely.  

In support of his claim, the Veteran submitted an August 2006 
statement from his VA physician, Dr. P.F., who indicated the 
Veteran was a patient of his in the primary care clinic and 
he was following him for a number of medical conditions 
including degenerative disc disease of the lumbar spine, 
resulting in back and leg pain.  The examiner noted that the 
Veteran recently underwent an MRI scan which showed severe 
L3-4 and L4-5 central canal and moderate bilateral foraminal 
narrowing resulting from diffuse bulge of the annulus and 
hypertrophy of facet joints at these levels.  Moderate L2-3 
canal narrowing was noted.  The examiner discussed that the 
Veteran served in the paratroopers in World War II, making 22 
jumps and stated "[i]t is more likely than not that his 
multiple parachute jumps in World War II contributed greatly 
to his present back condition."  

The Veteran underwent additional VA examination in October 
2006.  He reported low back pain.  The examiner acknowledged 
the positive opinion, but indicated that in reviewing the 
service records, the Veteran was not treated for back pain 
during service and did not have symptoms at that time.  
Diagnosis was severe central canal stenosis at L3-4 and L4-5 
with bilateral foraminal narrowing.  After reviewing the 
claims file, x-rays and previous examination, it was the 
examiner's opinion that it was less likely than not that the 
Veteran's current back problem was related to any back injury 
that he sustained in the service.  The examiner did not find 
any evidence where he was treated or complained of any back 
problem in the service and he first was evaluated for back 
pain in 1981 and then 1986 and did not have treatment for his 
back on a continuing basis until recently.  The examiner 
stated that he could not relate the current back problems to 
any injury sustained in the service.  

As noted, service records do not show complaints of low back 
pain; however, the Veteran's reports appear consistent with 
the circumstances of his service in a parachute infantry 
regiment.  The Board acknowledges that there is no evidence 
of treatment for many years following service.  The Veteran, 
however, is competent to report experiencing back pain since 
that time.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  In various statements, the 
Veteran reported that he did not have the time or resources 
to obtain treatment for his back following service.  

As discussed, the record contains various medical opinions.  
The August 2001 VA opinion indicates current lumbar spine 
disability was not related to service-connected herniations 
of the peroneal muscles, but questioned whether there might 
be a relationship to service as a paratrooper or to normal 
wear and tear.  The April 2002 VA opinion indicates that the 
current lumbar spine disability was not related to the 
parachute jump where the Veteran injured his legs.  In this 
regard, the Board notes that the Veteran does not necessarily 
relate the onset of his back pain to one specific jump and 
this opinion does not appear to take into consideration the 
fact that the Veteran participated in multiple jumps.  The 
October 2006 VA opinion was also negative, and appears to be 
based on the absence of records showing treatment during 
service or for many years thereafter.  

The August 2006 medical opinion is favorable.  While the 
examiner does not discuss whether there were symptoms during 
service or continuing to date, he appears to relate current 
disability to the cumulative effects of multiple parachute 
jumps.  The Board acknowledges that Dr. P.F. did not have 
access to the claims file.  Claims file review, however, is 
not necessarily a requirement and the absence of the claims 
file does not necessarily render an opinion less probative 
than one based on such review.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Regardless, the examiner was 
apparently the Veteran's treating physician at that time and 
he was familiar with the Veteran's history as a paratrooper.  
The Board notes that the number of parachute jumps made by 
the Veteran is not specifically noted in service records but 
the Board has no reason to doubt the Veteran's reported 
history or credibility in this regard.  

In this case, the cause of the Veteran's current lumbar spine 
disability may never be known to a certainty and on review, 
the Board does not find a legitimate basis for favoring one 
medical opinion over the other.  Under the benefit-of-the-
doubt rule, for the appellant to prevail, there need not be a 
preponderance of the evidence in his favor, but only an 
approximate balance of positive and negative evidence.  In 
other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
Thus, resolving reasonable doubt in the Veteran's favor, 
service connection for lumbar spine disability is warranted.  
See 38 C.F.R. § 3.102 (2008).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for lumbar spine disability, 
characterized as spondylosis of the lumbar spine and severe 
central canal stenosis at L3-L4 and L4-L5 with bilateral 
foraminal narrowing (claimed as back injury), is reopened.  

Service connection for lumbar spine disability, characterized 
as spondylosis of the lumbar spine and severe central canal 
stenosis at L3-L4 and L4-L5 with bilateral foraminal 
narrowing (claimed as back injury), is granted.  


REMAND

The Veteran is currently receiving a 10 percent evaluation 
for peroneal muscle herniations of the bilateral lower 
extremities.  The Veteran contends that this evaluation does 
not adequately reflect the severity of his disability and 
that he is entitled to separate evaluations for each lower 
extremity.  

In Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, with respect to increased rating claims, section 
5103(a) notice requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in the severity of the disability and the effect the 
worsening has on the claimant's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the claimant is rated if entitlement to a higher 
disability rating would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.  On review, it does not appear that notice 
was sent pursuant to Vazquez, supra.  Therefore, additional 
notice should be provided.  

In various statements, the Veteran reports that he has 
significant disability related to his legs.  He believes that 
a higher evaluation is warranted based on atrophy.  In a May 
2002 letter to his Congressman, the Veteran reported that two 
VA doctors (at VAMC Asheville and the Greenville, SC 
outpatient clinic) have noted atrophy.  Information in the 
claims file suggests the Veteran has received treatment at 
various VA facilities including VAMC Columbia (Dorn) and the 
outpatient clinic in Greenville, VAMC Asheville, and VAMC 
Little Rock.  On review, it does not appear that all relevant 
VA records have been obtained.  Pursuant to the duty to 
assist, these records should be requested.  See 38 C.F.R. 
§ 3.159(c)(2) (2008).  
The Veteran was most recently provided a VA examination in 
October 2006.  It appears that this was in connection with a 
spine examination and findings pertaining to his service-
connected muscle disability appear minimal and basically 
address only the size of the muscle herniations.  Information 
was not provided regarding whether there was atrophy or any 
functional impairment, to include loss of strength and/or 
motion.  On review, the examination does not appear adequate 
as relates to the muscles.  Given the Veteran's contentions 
and the absence of relevant findings, additional examination 
is warranted.  See 38 C.F.R. § 3.327 (2008); Green v. 
Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	Provide the veteran VCAA notice on his 
claim for an increased rating for 
bilateral peroneal muscle herniations 
which complies with Vazquez, supra.  

2.	Request that the Veteran provide 
approximate dates of treatment at VAMC 
Columbia and the outpatient clinic in 
Greenville, VAMC Asheville, and VAMC 
Little Rock pertaining to his peroneal 
muscle disability.  

3.	Regardless of any response from the 
Veteran, available records pertaining 
to his service-connected peroneal 
muscle disability should be requested 
from VAMC Columbia and outpatient 
clinic in Greenville, VAMC Asheville, 
and VAMC Little Rock.  All records 
obtained or responses received should 
be associated with the claims file.

4.	Schedule the Veteran for a muscle 
examination to determine the current 
severity of his service-connected 
bilateral peroneal muscle herniations.  
The claims file should be available for 
review and the examiner should indicate 
whether it has been reviewed.  
Necessary tests, if any, should be 
conducted.  All findings should be 
reported in detail.

5.	Upon completion of the foregoing and any 
additional development deemed 
appropriate, readjudicate the issue of 
entitlement to an evaluation greater 
than 10 percent for bilateral peroneal 
muscle herniations.  All relevant laws 
and regulations should be considered, to 
include whether separate evaluations 
should be assigned for each lower 
extremity.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


